       Case 2:19-cv-04645-DGC Document 18 Filed 06/10/20 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   John Hastings,                                   No. CV-19-4645-PHX-DGC
10                        Plaintiff,                  ORDER
11   vs.
12   Elvin Garry Grundy, III; and The Grundy
     Law Firm, PLLC,
13
                          Defendants.
14
15
16          On May 12, 2020, the Court ordered Plaintiff to show cause why this case should
17   not be dismissed for lack of federal subject matter jurisdiction. Doc. 17. Plaintiff was
18   required to file a response to the Order to Show Cause by June 5, 2020. Id. at 1, 5. The
19   Court warned Plaintiff that his case would be dismissed if he failed to file a response. Id.
20   at 5. To date, no response has been filed.
21          As previously explained (id. at 3), “a federal court has an independent duty to
22   assess whether federal subject matter jurisdiction exists, whether or not the parties raise
23   the issue.” White v. O’Reilly Auto Enters. LLC, No. 2:20-cv-00453-JAM-KJN-PS, 2020
24   WL 1532310, at *1 (E.D. Cal. Mar. 31, 2020) (citing United Investors Life Ins. Co. v.
25   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004)). Indeed, a district court “must
26   sua sponte dismiss the case if, at any time, it determines that it lacks subject matter
27   jurisdiction.” Id. (citing Fed. R. Civ. P. 12(h)(3)); see Moore v. Maricopa Cty. Sheriff’s
28   Office, 657 F.3d 890, 894 (9th Cir. 2011) (same).
      Case 2:19-cv-04645-DGC Document 18 Filed 06/10/20 Page 2 of 3




 1            Plaintiff’s complaint asserts state law tort claims for legal malpractice, breach of
 2   fiduciary duty, and inadequate representation. Doc. 1 at 2-4. Because the complaint
 3   asserts no federal claim, the Court lacks subject matter jurisdiction under the federal
 4   question statute. See 28 U.S.C. § 1331; Yokeno v. Mafnas, 973 F.2d 803, 809 (9th Cir.
 5   1992).
 6            Diversity jurisdiction has two requirements: (1) complete diversity of citizenship
 7   between the parties, and (2) an amount in controversy exceeding $75,000. 28 U.S.C.
 8   § 1332(a).      Plaintiff “bears the burden of both pleading and proving diversity
 9   jurisdiction.” NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 613-14 (9th Cir. 2016).
10            Plaintiff alleges that as a result of Defendants’ tortious conduct, he was not able to
11   obtain a $13,200 judgment against the opposing party and instead was ordered, in July
12   2015, to pay more than $18,000 in legal fees to the opposing party. Doc. 1 at 2. Plaintiff
13   estimates that with accrued interest, this amount has increased to more than $36,000 as of
14   June 2019. Id. Plaintiff further alleges that he paid thousands of dollars to Defendants,
15   but does not specify the actual amounts paid.           Id.   Plaintiff claims to have “lost
16   employment opportunities and benefits valued at greater than a quarter of a million
17   dollars,” but does not describe what was lost or explain why it was worth more than
18   $250,000. Id. at 2.1 While Plaintiff seeks punitive damages because Defendants’ alleged
19   conduct would “shock the conscience of reasonable people” (id. at 4), the “mere
20   possibility of a punitive damages award is insufficient to prove that the amount in
21   controversy requirement has been met.” Burk v. Med. Sav. Ins. Co., 348 F. Supp. 2d
22   1063, 1069 (D. Ariz. 2004); see Propst v. Simon, No. CV-08-2111-PHX-DGC, 2009 WL
23   307274, at *2 (D. Ariz. Feb. 9, 2009) (“a general prayer for punitive damages, by itself,
24   may not be sufficient to meet the defendant’s burden of proof”); Matheson v. Progressive
25
              Nor does Plaintiff allege that the lost “opportunities and benefits” were caused
              1
26   by Defendants’ conduct. See Nigro v. Corizon Med. Servs., No. 1:19-CV-00441-BLW,
     2020 WL 572714, at *1 (D. Idaho Feb. 5, 2020) (explaining that “a complaint cannot
27   recite only the elements of a cause of action, supported by mere conclusory statements
     that a defendant is responsible for the harm alleged”) (citing Bell Atlantic Corp. v.
28   Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                                    2
      Case 2:19-cv-04645-DGC Document 18 Filed 06/10/20 Page 3 of 3




 1   Specialty Ins. Co., 319 F.3d 1089 (9th Cir. 2003) (a complaint seeking “in excess” of
 2   $10,000 for punitive damages did not clearly satisfy the jurisdictional minimum).
 3          Plaintiff has failed to meet his “burden to plead facts supporting a conclusion that
 4   the amount in controversy is satisfied.” Raymond v. Bank of Am., N.A., No. 1:19-cv-
 5   00790-DAD-JLT, 2019 WL 2465433, at *3 (E.D. Cal. June 13, 2019). Plaintiff also has
 6   failed to show cause why this case should not be dismissed for lack of subject matter
 7   jurisdiction.   See Doc. 17.      The Court accordingly will dismiss this case without
 8   prejudice. See Santos v. Reis, No. 1:20-cv-00109-LJO-SKO, 2020 WL 2404872, at *2
 9   (E.D. Cal. May 12, 2020) (“The deadline for plaintiff to respond to the order to show
10   cause has expired and no response thereto has been filed by plaintiff. . . . For the
11   foregoing reasons, the court DISMISSES plaintiff’s complaint for lack of subject matter
12   jurisdiction.”); Bey v. Nervis, No. 19-CV-08328-HSG, 2020 WL 2097588, at *2 (N.D.
13   Cal. May 1, 2020) (“On March 18, 2020, the Court issued an order to show cause why
14   the case should not be dismissed for lack of subject matter jurisdiction . . . . Plaintiff was
15   given until April 15, 2020 to respond. He failed to do so. Finding that no federal
16   question is present on the face of the Complaint, and that Plaintiff failed to plead
17   complete diversity and amount in controversy to establish diversity jurisdiction, the Court
18   DISMISSES this action[.]”).
19          IT IS ORDERED:
20          1.       This case is dismissed without prejudice for lack of subject matter
21          jurisdiction.
22          2.       Plaintiff’s motion for entry of default (Doc. 15) is denied as moot.
23          3.       The Clerk is directed to terminate this action.
24          Dated this 10th day of June, 2020.
25
26
27
28

                                                    3
